IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 24, 2007
                               No. 06-51083
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

PHILIP DOYLE BRIDGES

                                          Plaintiff-Appellant

v.

SOCIAL SECURITY           ADMINISTRATION;           VETERANS          AFFAIRS
DEPARTMENT

                                          Defendants-Appellees


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 5:05-CV-652


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Philip Doyle Bridges appeals the dismissal of his claims for disability
benefits he alleges are due from the Veterans Administration (VA) and for the
reimbursement of Medicare premiums he alleges are due from the Social
Security Administration (SSA). The district court dismissed the claims for lack
of jurisdiction, and Bridges has waived appeal of the jurisdictional issues by




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-51083

failing to address them in his brief. See Yohey v. Collins, 985 F.2d 222, 225 (5th
Cir. 1993).
      In any event, the district court correctly dismissed the claim against the
VA for lack of subject matter jurisdiction under 38 U.S.C. § 511. See Zuspann
v. Brown, 60 F.3d 1156, 1158-60 (5th Cir. 1995). The district court also lacked
jurisdiction over the claim against the SSA because that claim had not been
administratively exhausted. See 42 U.S.C. § 405(g); Mathews v. Eldridge, 424
U.S. 319, 327-28 (1976).
      The judgment of the district court is AFFIRMED.




                                        2